

116 HR 3110 IH: Climate Security Intelligence Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3110IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. Heck (for himself, Mr. Schiff, Mr. Welch, Mr. Himes, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo amend the National Security Act of 1947 to establish a Climate Security Intelligence Center
			 within the Office of the Director of National Intelligence, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Climate Security Intelligence Act of 2019. 2.FindingsCongress finds the following:
 (1)The evidence for human-induced climate change is clear and undeniable. (2)According to the 2019 Worldwide Threat Assessment of the U.S. Intelligence Community, climate change will fuel competition for resources, and cause economic distress and social discontent through 2019 and beyond.
 (3)In 2016, the National Intelligence Council found that climate change and its resulting effects are likely to pose wide-ranging national security challenges for the United States and other countries over the next 20 years..
 (4)The intelligence community, the Department of Defense, the Department of State, international organizations, and national security experts have all concluded that the impacts of climate change pose a significant risk to the national security of the United States.
 (5)The impacts of climate change— (A)threaten the national security infrastructure of the United States both domestically and abroad;
 (B)negatively impact the readiness and operations of the Armed Forces; and (C)contribute to the conditions that lead to subnational, national, regional, and global instability.
 (6)The intelligence community has previously analyzed, studied, and engaged in public-private partnerships to improve understanding about the effects of climate change on national security, however, such efforts were undertaken in a sporadic manner due to inconsistent policy commitment to such efforts.
 (7)The United States needs to be fully prepared to respond to the threats to and harmful impacts on national security from climate change, but is not at the present time.
			3.Climate Security Intelligence Center
 (a)EstablishmentTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by adding at the end the following new section:
				
					120.Climate Security Intelligence Center
 (a)EstablishmentThere is within the Office of the Director of National Intelligence a Climate Security Intelligence Center.
 (b)Director of Climate Security Intelligence CenterThere is a Director of the Climate Security Intelligence Center, who shall be the head of the Climate Security Intelligence Center, and who shall be appointed by the Director of National Intelligence.
 (c)Duties of CenterThe duties of the Climate Security Intelligence Center shall be as follows: (1)To serve as the primary organization within the intelligence community for—
 (A)analyzing climate security threats and the climate influence of the United States; and (B)identifying and disseminating climate intelligence indications and warnings.
 (2)To assess and identify best practices in the analysis of climate security, including identifying publicly available information and clandestinely collected intelligence that enables such analysis.
 (3)To assess and identify best practices with respect to prior efforts of the intelligence community to analyze climate security, including—
 (A)the Measurements of Earth Data for Environmental Analysis program of the Central Intelligence Agency;
 (B)the Center on Climate Change and National Security of the Central Intelligence Agency; and (C)climate security-related activities of the Director of National Intelligence.
 (4)To use the best practices identified under paragraphs (2) and (3) to inform the work of the Climate Security Intelligence Center.
 (5)To consult, as appropriate, with other elements of the intelligence community and Federal agencies to avoid duplication of existing efforts.
 (6)To perform such other duties as the Director of National Intelligence shall specify. (d)ReportNot later than 18 months after the date of the enactment of the Climate Security Intelligence Act of 2019, and every two years thereafter, the Climate Security Intelligence Center shall submit to the congressional intelligence committees and the Director of National Intelligence a report on the activities conducted by the Center for the period covered by the report.
 (e)DefinitionsIn this section: (1)The term climate security means the effects of climate change on the following:
 (A)The national security of the United States. (B)Infrastructure that enhances the national security of the United States, including—
 (i)military installations, Department of Defense facilities, intelligence community facilities, and other physical facilities that contribute to or otherwise support operations of the intelligence community or the Department of Defense; and
 (ii)critical infrastructure of the United States (as defined in subsection (e) of the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c(e))).
 (C)Subnational, national, regional, and global politics, governance, and political stability. (D)The security of allies and partners of the United States.
 (E)Ongoing or potential political violence, including unrest, rioting, guerrilla warfare, insurgency, terrorism, rebellion, revolution, civil war, and interstate war.
 (2)The term climate influence of the United States means the global influence and leadership of the United States with respect to the climate policies of other countries, international organizations, and transnational groups.
 (3)The term climate intelligence indications and warnings mean climate security developments with the potential to— (A)imminently and substantially alter the political stability or degree of human security in a state or region; or
 (B)threaten the United States, the military, political, or economic interests of allies or coalition partners of the United States, or citizens of the United States abroad.
								.
 (b)Conforming amendmentSection 103(c) of the National Security Act of 1947 (50 U.S.C. 3025(c)) is amended— (1)by redesignating paragraph (14) as paragraph (15); and
 (2)by inserting after paragraph (13) the following new paragraph:  (14)The Climate Security Intelligence Center..
 (c)Clerical amendmentThe table of contents for the National Security Act of 1947 is amended by inserting after the item relating to section 119B the following new item:
				
					
						Sec. 120. Climate Security Intelligence Center..
 (d)Effective dateThe amendments made by this section shall take effect 180 days after the date of the enactment of this Act.
			